 

--------------------------------------------------------------------------------

Exhibit 10.16
 
PURCHASE OF  INTEREST
AGREEMENT
 
This Purchase of Interest Agreement ("Agreement") is made this 4thday of
January, 2010 by and between 2009 Production & Drilling Program, L.P. (Buyer)
whose address is 632 Adams Street, Bowling Green, KY 42101 and Bayou City
Exploration, Inc. (Seller) whose address is 632 Adams Street, Bowling Green, KY
42101.
 
WHEREAS, Seller owns an 8.0733750000% royalty interest in the Sien Gas Unit #1
operated by Esenjay Operating, Inc. located in Aransas County, Texas and more
particularly described as follows:
 
  Esenjay Operating, Inc., Sien Gas Unit #1 Well, located in the Josiah
Gilliland Survey, Abstract 71, Aransas County, Texas, with surface hole loat XY
coordinates of X = 2428835 and Y = 841245 and bottom hole
 
  located at XY coordinates of X = 2428664 and Y = 842751, NAD 2 7 South Texas
Zone
 
 
WHEREAS, Buyer has agreed to purchase 24.703400001% of Seller's 8.0733750000%
royalty interest resulting in Seller owning a 1.9943981198% royalty interest in
the Sien Gas Unit #1 Well.
 
NOW THEREFORE, it is agreed as follows:
 
1.  Agreement:
 
Buyer herein agrees to pay to Seller the sum of Two Hundred Forty Seven Thousand
Thirty Four Dollars and 00/100 ($247,034.00) for 24.703400001% of Seller's
8.0733750000% royalty interest resulting in Seller owning a 1.9943981198%
royalty interest in the Sien Gas Unit #1. In addition to this Purchase of
interest Agreement, Seller agrees to execute an assignment of that portion of
its royalty interest described herein.
 
2. Status:
 
Sellers have been informed a rid are fully aware of the results to date of the
Sien. Gas Unit #1 well. Neither the Sellers or their royalty interests in the
above referenced well is subject to claim, demand, suit or unified lien
proceeding or litigation of any kind, pending or outstanding, before any court
or administrative, governmental or regulatory authority, agency or body,
domestic or foreign, or to any order, judgment, injunction or decree of any
court, tribunal or other governmental authority, or, to the best of the Seller's
knowledge, threatened, or likely to be made or instituted.
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Warranties, Representations and Covenants of Buyer
 
As of the Closing Date, Seller represents, warrants and covenants to Buyer as
follows:
 
(a)           Bayou City Exploration, Inc. is a corporation, duly organized and
validly existing under the laws of the State of Nevada.
 
(b)           Seller has the lawful right, power and authority to enter into and
deliver this Agreement and the other Closing Documents required to be executed
and delivered and to perform its obligations hereunder.
 
(c)           There are no actions, suits or proceedings pending or to Seller's
knowledge threatened against, by or affecting Seller that question the validity
or enforceability of this Agreement or any action taken by Seller under this
Agreement, in any court or before any governmental authority, domestic or
foreign.
 
4.    Legally Bound:
 
Both Seller and Buyer further state they have read the Purchase of Interest
Agreement and they both intend to be legally bound by said Agreement.
 
5.     Original Documents:
 
This document shall be executed in two counterparts, each of which shall be
deemed to be an original.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement on the date(s)
set forth below.
 
 
 
BAYOU CITY EXPLORATION, INC.
(Seller)
      BY:  /s/ Robert D. Burr Date:  January 4, 2010 Robert D. Burr / President
 
 
 
 
2009 Production & Drilling Program, L.P.
(Buyer)
      By:  /s/ Greg Shea Date:  January 4, 2010   Greg Shea - VP Blue Ridge
Group    Its: Managing General Partner  

 